DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a wearable device, classified in A61B5/14532 (for measuring glucose).
II. Claims 15-26, drawn to a method of making a wearable device, classified in A61B5/1495 (calibrating or testing of in vivo probes).
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product could be made by connecting the analyte sensor to the electronic circuitry first before enclosing or overmolding a housing over the components. The electrical connection between the intermediate body and the proximal portion of the housing could comprise an extended or protruding connector (i.e., extended contact pins, wires) that remains external to the housing as the housing is molded over the electronic circuitry or as components of the housing are fitted together to enclose the electronic circuitry. This process is materially different from Invention II, which requires that the electronic circuitry is first enclosed in the housing before attaching the proximal portion of the analyte sensor. Additionally, the process could create a materially different product - the electronic circuitry assembled into an internal volume could comprise one module and the analyte sensor attached to an external electrical interface could comprise a separate module that is physically separated from the electronic circuitry. Although, claim 15 recites that the external electrical interface is “coupled to the electronic circuitry such that the electronic circuity becomes connected to the analyte sensor,” the terms “coupled” and “connected,” under the broadest reasonable interpretation, do not require the components to be electrically or physically coupled. The external electrical interface could be communicatively coupled through a wireless connection to the electronic circuitry such that analyte signals are wirelessly transmitted to the electronic circuitry. This differs from the product as claimed, which requires electrical connection between the electronic circuitry and the analyte sensor.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each invention as claimed would be classified in different areas and would require separate text searches. Invention I would require search in at least A61B5/14532 (for measuring glucose), and would require searching details of the structure of the intermediate body and analyte sensor. Invention II would require search in at least A61B5/1495 (calibrating or testing of in-vivo probes) and A61B2562/12 (manufacturing methods specially adapted for producing sensors for in-vivo measurements) and would require searching details of the method steps in their particular order.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Andrew Flior on February 10, 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 15-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
As a reminder, in accordance with MPEP § 714(II)(C)(A), for any amendment being filed in response to a restriction requirement and any subsequent amendment, any claims which are non- elected must have the status identifier (withdrawn). Any non-elected claims which are being amended must have either the status identifier (withdrawn) or (withdrawn – currently amended) and the text of the non-elected claims must be presented with markings to indicate the changes. Any non-elected claims that are being canceled must have the status identifier (canceled).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims are objected to because of the following informalities:
Claims 16-18, 20-21, and 26 should read “further comprising”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 22-23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “sealing the interface.” It is unclear if “the interface” corresponds to the “external electrical interface” or some other component. To expedite prosecution, the limitation will be interpreted as the external electrical interface, and the claim limitation should be amended to recite “the external electrical interface” for consistency.
Claims 22-23 recite “the performing” and the limitation lacks antecedent basis in the claims. Both claims will be interpreted as depending from claim 21 instead.
Claim 25 recited “the coupling” and the limitation lacks antecedent basis. The claim will be interpreted as depending from claim 20 instead.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15- 16, 19-20, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0188910, cited by Applicant in the IDS dated 12/01/2021, hereinafter Halac.
Regarding claim 15, Halac teaches a method of making an on-skin wearable device (on-skin sensor assembly 600), the method comprising: 
assembling electronic circuitry into an internal volume of a housing (electronics unit 500; Figs. 69-70 show top and bottom views of the electronics unit housing), wherein the electronic circuitry is configured for (1) detecting signals generated from an electrochemical reaction under the skin of a subject at a working electrode of an analyte sensor (sensor 138, paragraphs 245, 489), and (2) wirelessly transmitting data derived from the detected signals outside of the housing for processing and/or display by a separate device (“one-way or two-way data communication between the electronics unit 500 and one or more receivers, repeaters, and/or display devices,” paragraphs 246-247); and 
after assembling the electronic circuitry into the internal volume of the housing (the enclosed electronics unit 500 attaches to the sensor module 134, Fig. 4-6, 69), attaching a proximal portion of the analyte sensor to an external electrical interface coupled to the electronic circuitry (see contacts 428a-d disposed in a groove of electronics unit 500, Fig. 70) such that the electronic circuitry becomes connected to the analyte sensor to receive signals therefrom without opening the housing (paragraphs 499-500, 503-507).  
Regarding claim 16, Halac teaches sealing the interface after attaching the proximal portion of the analyte sensor (seal 192; “a seal 192 can prevent fluid ingress as the electronics unit 500 is pressed onto the glucose sensor module 134, paragraph 450; “coupling the electronics unit 500 to the base 128 can compress the seal 192 to prevent fluid ingress,” paragraph 456; “in some embodiments, the electrical connection between the sensor 138 and the electronics unit 500 is created at the factory,” paragraph 488).  
Regarding claim 19, Halac teaches the assembling is performed at a location remote from the attaching (“the user can couple the electronics unit 500 to the sensor module 134 and/or the base 128,” paragraph 492; the electronics unit 500 would inherently need to be assembled before the user can then attach the sensor module 134; the site of assembling the electronics unit would not be the same location as the user; in another embodiment, “the electronics unit 500 can be coupled to the sensor module 134 and/or to the base 128 at the factory (e.g., prior to the user receiving the system, and then the user can couple this assembly to the glucose sensor 138,” paragraph 492).  
Regarding claim 20, Halac teaches coupling an intermediate body (sensor module 134, Figs. 34-40) to the proximal portion of the analyte sensor, and wherein the attaching comprises attaching the intermediate body to the external electrical interface (Figs. 69-70).  
Regarding claim 26, Halac teaches attaching an inserter (applicator system 104) to the housing for implanting the working electrode into a subject (“the on-skin sensor assembly 600 may be attached to the host with use of an applicator…such an applicator may also be used for attaching the electronics unit 500 to a base, inserting the sensor 200 through the host’s skin, and/or connecting the sensor 200 to the electronics unit 500,” paragraph 237; see also paragraphs 260-261, 278-279).

Claim(s) 15-16, 19-20, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0213225, hereinafter Bernstein.
Regarding claim 15, Bernstein teaches a method of making an on-skin wearable device (on body electronics 810, Fig. 8A), the method comprising: 
assembling electronic circuitry (electronics component 806, paragraph 142) into an internal volume of a housing (Fig. 8B shows a PCB with conductive contacts 808 protruding out of the housing; the claim language does not necessarily require that the electronic circuitry is fully enclosed within the housing, merely that the electronics are within an internal volume and Fig. 8 shows that most of the electronics are within the housing), wherein the electronic circuitry is configured for (1) detecting signals generated from an electrochemical reaction under the skin of a subject at a working electrode of an analyte sensor (paragraph 11), and (2) wirelessly transmitting data derived from the detected signals outside of the housing for processing and/or display by a separate device (display device 120, data processing module 160, remote terminal 170, Fig. 1; paragraphs 12, 20); and 
after assembling the electronic circuitry into the internal volume of the housing, attaching a proximal portion of the analyte sensor (Fig. 8B shows that modular sensor assembly 802 is attached when the electronics 808 are already disposed in the housing) to an external electrical interface (conductive contacts 808 protrude out of the housing and are thus interpreted to be an external electrical interface; the claim term “external electrical interface” has no specific definition in the specification) coupled to the electronic circuitry  such that the electronic circuitry becomes connected to the analyte sensor to receive signals therefrom (paragraphs 139-144), without opening the housing (although the housing has an opening, the claim does not require that the housing be fully sealed; furthermore, “opening the housing” is interpreted as an action, and since Fig. 8B shows that the housing around the electronics component 806 is not opened when connecting modular sensor assembly 802, Bernstein is considered to meet the claim limitation).  
Regarding claim 16, Bernstein teaches sealing the interface after attaching the proximal portion of the analyte sensor (“the analyte sensor and electronics are provided in a sealed housing, paragraph 85; adhesive can be used to bond together the components, paragraph 145).  
Regarding claim 19, Bernstein teaches the assembling is performed at a location remote from the attaching (“in vivo analyte sensors… on body electronics…are separate but connectable post manufacture (e.g., before, during, or after sensor insertion),” paragraph 71; thus, the assembling of the electronics is performed away from the manufacturing location of the electronics).  
Regarding claim 20, Bernstein teaches coupling an intermediate body to the proximal portion of the analyte sensor (modular sensor assembly 802, Figs. 8A-8D, “analyte sensor 801 may be mounted to sidewall 803 of modular sensor assembly 802,” paragraph 144), and wherein the attaching comprises attaching the intermediate body to the external electrical interface (“during engagement, the electronics component 806 and modular sensor assembly 802 establishes electrical communication,” paragraph 142).
Regarding claims 24 and 25, Bernstein teaches the attaching and the coupling are performed with anisotropic conductive film (“the conductive material disposed on the modular sensor assembly 802 and/or the electronics component 806 and analyte sensor 801 may include conductive film, such as but not limited to an anisotropic film…can provide both a mechanical and electrical connection between modular sensor assembly 802 and sensor 801 or electronics component 806, paragraph 145).
Regarding claim 26, Bernstein teaches attaching an inserter (insertion device 150) to the housing for implanting the working electrode into a subject (“an insertion device may be “pre-loaded” with on body electronics assemblies during the manufacturing process,” paragraph 72; see also paragraph 86).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Bernstein, as applied to claim 15 above, and further in view of US 2017/0281000, hereinafter Wedekind.
Bernstein does not explicitly teach or suggest testing the electronic circuitry for functionality prior to the attaching. Wedekind teaches analogous art related to analyte sensor manufacturing. Specifically, Wedekind teaches that sensor electronics manufacturing can involve circuit fabrication, assembly, testing, calibration, etc. prior to attachment with the analyte sensor (paragraphs 86-87, 166-167). Wedekind also teaches that testing procedure can optimize the function of the sensor electronics (paragraph 92).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to test the electronic circuity for functionality prior to the attaching. One would be motivated to do so because testing was a known step to optimize sensor electronics, and such a modification would merely be applying a known technique to a known device ready for improvement to yield predictable results.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bernstein, as applied to claim 15 above. 
Regarding claim 18, Bernstein teaches testing the analyte sensor for functionality (“a determination of sensor sensitivity is performed during manufacture,” paragraph 280). Bernstein does not explicitly teach that determination of sensor sensitivity is performed before the analyte sensor 801 has been attached to the electronics component 806, but Fig. 8A shows that the assembled electronics component 806 and modular sensor assembly 802 are manufactured prior to attachment and there are no external contacts on the on-body electronics 810.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to test the analyte sensor for functionality prior to attaching with the electronics component 806. One would be motivated to do so because Bernstein teaches that the electrical connections between components are within the on-skin wearable device, thus, in order to interface with the sensor to perform a sensitivity test, the sensor must be unconnected from the electronics. Furthermore, Bernstein indicates that the wireless display device is not used during the sensitivity test since the display device receives sensitivity information manually (paragraph 280), and the result of such a modification would be predictable.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Halac, as applied to claim 20 above, and further in view of US 2010/0212583, hereinafter Brister, and US 2011/0027458, hereinafter Boock.
Halac teaches an analyte sensor coupled with a sensor module 134 and electronics unit 500. Halac does not teach or suggest a manufacturing or testing procedure on the working electrode using the intermediate body prior to the attaching. Halac does teach that the sensor can be coated (paragraph 242). Brister teaches an analogous elongate sensor wire with a working electrode 44 coated in a membrane system. Brister further teaches that eliminating handling steps of the sensor reduces possible sensor damage (paragraph 178, Fig. 5C). Boock teaches analogous art related to manufacturing process of continuous analyte sensors with elongated conductive bodies (Abstract). Boock more specifically teaches that a robotic system can be used to move individual analyte sensors after they have been singulated (paragraphs 87-88, Fig. 1E).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to perform a coating procedure of the working electrode of the sensor 138 using the sensor module 134 prior to attaching. One would be motivated to look at known manufacturing procedures since Halac does not indicate a specific method for making the analyte sensor, and Brister teaches a method for coating a working electrode of a sensor using multiple stations (claims 1-6). Furthermore, Boock teaches an efficient automated method of manufacturing analyte sensors and moving sensors through a coating process, including handling the sensors after they have been singulated (paragraphs 87-89). Since handling the sensors is necessary for coating, but the handling step can cause possible sensor damage, one may be motivated to attach the sensor 138 to the sensor module 134 during manufacture (as suggested by Halac paragraph 492), which would allow for handling the sensors indirectly and also reduce the risk of sensor damage.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein, as applied to claim 20 above, and further in view of US 2010/0212583, hereinafter Brister, and US 2011/0027458, hereinafter Boock.
Bernstein teaches an analyte sensor coupled with a sensor module 134 and electronics unit 500. Bernstein does not teach or suggest a manufacturing or testing procedure on the working electrode using the intermediate body prior to the attaching but indicates that there is sensing chemistry on the analyte sensor (paragraph 137). Brister teaches an analogous analyte sensor wire with a working electrode 44 coated in a membrane system. Brister further teaches that eliminating handling steps of the sensor reduces possible sensor damage (paragraph 178, Fig. 5C). Boock teaches analogous art related to manufacturing of continuous analyte sensors (Abstract). Boock more specifically teaches that a robotic system can be used to move individual analyte sensors after they have been singulated (paragraphs 87-88, Fig. 1E).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to perform a coating procedure of the working electrode of the sensor 801 using the modular sensor assembly 802 prior to attaching. One would be motivated to look at known manufacturing procedures since Bernstein does not indicate a specific method for making the analyte sensor, and Brister teaches a method for coating a working electrode of a sensor using multiple stations (claims 1-6). Furthermore, Boock teaches an efficient automated method of manufacturing analyte sensors and moving sensors through a coating process, including handling the sensors after they have been singulated (paragraphs 87-89). Since handling the sensors is necessary for coating, but the handling step can cause possible sensor damage, one may be motivated to attach the sensor 138 to the sensor module 134 during manufacture (as suggested by  paragraph 492), which would allow for handling the sensors indirectly and also reduce the risk of sensor damage.
Regarding claim 23, Bernstein in view of Brister and Boock teaches the coupling is performed at a first location, the assembling is performed at a second location (“in vivo analyte sensors… on body electronics…are separate but connectable post manufacture (e.g., before, during, or after sensor insertion),” paragraph 71; this implies that modular sensor assembly 802 and electronics 806 are made separately), and the performing is performed at a third location (Boock suggests a robotic system 180 for performing coating, Fig. 1E; the robotic system comprises a separate location). Bernstein does not explicitly teach that the coupling and the assembling are performed remotely from each other.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to provide coupling, assembling, and performing processes at three different locations. One would be motivated to do so because Boock already teaches various stations for performing a continuous, automated manufacturing process (Figs. 1A-1B), and providing additional separate stations for coupling the analyte sensor and assembling the sensor electronics would be obvious to try as a way of arranging additional steps of a manufacturing process. Bernstein already suggests that the modular sensor assembly 802 and electronics 806 are made separately, thus, creating them in remote locations would yield predictable results.

Claims 18, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Halac, as applied to claim 15 above, and further in view of EP 3170451, hereinafter Harttig.
Halac teaches an analyte sensor that is coupled with a sensor module 134 (Figs. 34-40). The sensor module 134 comprises a seal 192 that forms a ring around the opening of the sensor module 134 and is configured to be compressed to seal the connections between the analyte sensor and the electronics unit 500 (paragraphs 450, 456). Harttig teaches analogous art regarding an analyte sensor assembly and separate electronics unit 186 and methods of manufacturing a sensor (Abstract). Specifically, Harttig teaches a testing setup 168 for testing a sealing ring around the contacts of the analyte sensor (Figs. 4A-4C). The testing setup uses a sensor and applies pressure to simulate the mechanical and electrical connection between the contacts of the sensor and contacts of a separate electronics unit (paragraphs 136-138, 143-154).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to perform a connection and seal test using the testing setup taught by Harttig on the sensor module 134 coupled with the analyte sensor 138. One would be motivated to do so because Halac teaches that compressing the seal is important for providing mechanical and electrical connection between the contacts of the analyte sensor and the electronics unit (paragraphs 63-64, 450, 478) and further describes that there are various design considerations in creating the seal (“there is a need for an electrical interconnect with a lower compression force…there is a need for electrical connections that are tolerant of compression variation,” paragraphs 453-455, 486). Testing such design considerations would require a testing setup, such as one taught by Harttig, and the combination of these two elements is merely applying a known technique to test a known sensor with a seal, which should yield predictable results.
Regarding claim 18, Halac in view of Harttig teaches testing the analyte sensor for functionality prior to the attaching (testing setup 168 simulates the electrical connection between the analyte sensor and the electronics unit and also performs electrical performance tests, Harttig paragraph 143, 145; an actual electronic unit is not used during these tests).
Regarding 21, Halac in view of Harttig teaches performing at least one manufacturing or testing procedure on the working electrode using the intermediate body prior to the attaching (Harttig teaches a testing setup to evaluate a seal and to evaluate an electrical connection with the analyte sensor contacts, paragraphs 136-138, 143-154; thus, to perform testing of the seal 192 on sensor module 134 and electrical connection with the analyte sensor 138, the testing must be done using sensor module 134 coupled with the analyte sensor).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pace et al. (US 2013/0150691) teaches electronics enclosed in a housing with an external interface for connecting with an intermediate body of an analyte sensor (Figs. 21-27, 49).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/ALICE LING ZOU/               Examiner, Art Unit 3791